Case 16-36815        Doc 67     Filed 03/11/19     Entered 03/11/19 15:18:48          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 36815
         Crystal Adams-Newsome
         Dennith Newsome
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/18/2016.

         2) The plan was confirmed on 03/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/27/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/18/2017, 09/26/2018.

         5) The case was Dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-36815              Doc 67             Filed 03/11/19    Entered 03/11/19 15:18:48                Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $5,296.89
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                 $5,296.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $2,051.29
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                     $244.68
     Other                                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $2,295.97

 Attorney fees paid and disclosed by debtor:                              $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim            Claim       Principal      Int.
 Name                                             Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allstate Insurance                           Unsecured      4,280.00            NA              NA            0.00       0.00
 Ameren Illinois                              Unsecured      2,550.00       2,549.45        2,549.45           0.00       0.00
 American InfoSource LP as agent for          Unsecured         700.00         95.26           95.26           0.00       0.00
 Cerastes LLC                                 Unsecured           0.00      1,412.52        1,412.52           0.00       0.00
 CHOICE RECOVERY                              Unsecured         289.00           NA              NA            0.00       0.00
 Christie Clinic                              Unsecured         846.00        706.01          706.01           0.00       0.00
 City of Chicago - Parking and red Light Ti   Unsecured      4,976.00            NA              NA            0.00       0.00
 Credit Acceptance Corp                       Unsecured      7,922.00       7,921.92        7,921.92           0.00       0.00
 Credit Control                               Unsecured         665.00           NA              NA            0.00       0.00
 Enhanced Recovery                            Unsecured         350.00           NA              NA            0.00       0.00
 Fifth Third Bank                             Unsecured         241.00           NA              NA            0.00       0.00
 Fifth Third Bank                             Unsecured         263.00           NA              NA            0.00       0.00
 H & R Accounts Inc                           Unsecured         662.00           NA              NA            0.00       0.00
 H & R Accounts Inc                           Unsecured         140.00           NA              NA            0.00       0.00
 HARVARD COLLECTION                           Unsecured         114.00           NA              NA            0.00       0.00
 Internal Revenue Service                     Unsecured      1,432.00       1,328.84        1,328.84           0.00       0.00
 Internal Revenue Service                     Priority       4,923.00       5,683.64        5,683.64           0.00       0.00
 Jefferson Capital Systems LLC                Secured       12,478.00     15,891.95        12,478.00      2,075.81     735.84
 Jefferson Capital Systems LLC                Unsecured            NA       3,413.95        3,413.95           0.00       0.00
 Midland Credit Management Inc                Unsecured      1,486.00            NA              NA            0.00       0.00
 MIDSTATE COLLECTION SO                       Unsecured          48.00           NA              NA            0.00       0.00
 Payday Loan Advances                         Unsecured      1,000.00            NA              NA            0.00       0.00
 Payday Loan Advances                         Unsecured      1,000.00            NA              NA            0.00       0.00
 Peoples Energy Corp                          Unsecured      1,728.00       2,441.83        2,441.83           0.00       0.00
 Porania LLC                                  Unsecured         390.00           NA              NA            0.00       0.00
 Quantum3 Group                               Unsecured           0.00         50.00           50.00           0.00       0.00
 Quantum3 Group                               Unsecured           0.00        165.22          165.22           0.00       0.00
 United Resource System                       Unsecured      1,151.00            NA              NA            0.00       0.00
 Verizon wireless                             Unsecured      1,000.00            NA              NA            0.00       0.00
 Wells Fargo Bank NA DBA Wells Fargo D        Secured        1,500.00           0.00        1,500.00        127.09      62.18
 World Acceptance/Finance Corp                Unsecured         479.00        479.00          479.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-36815        Doc 67      Filed 03/11/19     Entered 03/11/19 15:18:48             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,978.00          $2,202.90           $798.02
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,978.00          $2,202.90           $798.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $5,683.64               $0.00             $0.00
 TOTAL PRIORITY:                                          $5,683.64               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,564.00               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,295.97
         Disbursements to Creditors                             $3,000.92

 TOTAL DISBURSEMENTS :                                                                       $5,296.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
